Title: From George Washington to Major General Johann Kalb, 4 December 1778
From: Washington, George
To: Kalb, Johann


  
    Sir,
    Elizabeth Town [N.J.] 4th Decemr 1778.
  
  I have just received information, that the enemy have sent fifty two sail of vessels up the North River. What may be the design is not easy to determine; but if any thing serious is intended it must be one of three things—to make a stroke upon the forts—to rescue the 
    
    
    
    Convention troops, or to intercept our line of march. To prevent their succeeding in the first, I am to desire, you will immediately, move by the shortest route towards West point, advising the commanding officer there of your approach & divesting yourself both of baggage and artillery, if necessary to facilitate your communication. To prevent the second, you will send the information, I now give you, to Col. Bland, and urge him in my name to hasten on the Convention troops as fast as possible to the Delaware and to redouble his vigilance to suppress any effort on their part. Should the danger of a rescue become eminent, He will take such measures as necessity shall dictate.
Col. Clark with his Brigade will remain in the Clove for the security of that pass. I am Dr Sir Your most Obedt ser.
  
I do not mean however that the directions here given should be so absolute as to preclude your deviation from them if your intelligence should make a compliance unnecessary or improper. In this case you will act according to your own discretion in which I am persuaded you will act with the greatest circumspection.
  
